DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 7/18/2022 have been fully considered but they are not persuasive. The 35 U.S.C. 112(b) rejection of claims 1-2 are maintained as Applicant did not resolve the indefiniteness present in the claims regarding “having 8 to 200 carbon atoms”. The 35 U.S.C. 102 rejection of claims 1-2 are maintained. Applicant argues that 1) the use of the claimed thioether achieves distinct structural properties over the polyvinyl pyrrolidone of the prior art, and 2) the prior art does not teach use of the claimed thioether. Neither argument is persuasive for the following reasons:
As to 1) and 2), Ex. 5-8 of the present specification are sintered copper particles composited with polyvinyl pyrrolidone (¶ 113). The results of the thermal shock tests demonstrate no discernible difference compared with Ex. 1-4, which use a thioether (¶ 111-112) falling within the claimed compound. Applicant has not identified any distinction between the use of thioether as opposed to polyvinyl pyrrolidone. Accordingly, Applicant has not overcome the finding in the previous Office Action that the product-by-process limitation does not distinguish from the prior art product despite being made by a different process than that claimed, nor has Applicant rebutted the presumption that the prior art product has all of the same properties as the claimed product owing to its process of making.
Other rejections not discussed have been withdrawn in view of Applicant’s amendments and/or arguments. In addition, new grounds of rejection have been entered in view of Applicant’s amendments to the claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-2 recite “organic compound containing polyethylene oxide having 8 to 200 carbon atoms”. It is unclear whether the carbon atom count applies to the organic compound or the polyethylene oxide. For purposes of examination, it is presumed that polyethylene oxide has 8 to 200 carbon atoms, as this is consistent with other statements in the specification (see, e.g., Spec. at [0039]).
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawana et al. (WO 2017/188123). For convenience, reference will be made to English language equivalent US 2020/0176411.
Regarding claims 1-2, Kawana teaches a copper paste for joining semiconductor devices (¶ 1). These copper particles have a particle diameter between 120 nm and 800 nm (¶ 44) and are therefore fine particles. The copper paste is sintered to effect joining (¶ 46). Kawana does not expressly teach that its copper paste is composited with the claimed organic compound containing the claimed organic compounds containing polyethylene oxide. However, this is a product-by-process limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP 2113. In the instant case, the only physical feature that is apparently due to the claimed product-by-process limitation is the claimed Vickers hardness ratio. However, the instant specification demonstrates that this hardness ratio can be achieved with octylamine and polyvinylpyrrolidone (see Spec., Table 1). While Kawana does not expressly teach the claimed Vickers hardness ratio at different temperatures, one of ordinary skill in the art would expect that the sintered copper body of Kawana has the claimed Vickers hardness ratio for the reasons which follow.
According to the specification, the claimed Vickers hardness ratio of 5%-20% can be obtained for copper particles using polyvinylpyrrolidone as a dispersing agent when using a sintering temperature of 200°C-350°C, and a ratio of 7%-10% can be achieved with a sintering temperature of 200°C-250°C (Spec., [0104], [0113], Ex. 5-8 of Table 1). In addition, the copper particles in the present specification have a particle diameter of 1-300 nm (¶ 28). Kawana also teaches that polyvinyl pyrrolidone can be used as a treatment agent for the copper paste (¶ 61), and that the paste is sintered at a temperature of 250°C-450°C (¶ 118). The process for making the prior art product is therefore substantially similar to the process for making the claimed product. Accordingly, one of ordinary skill in the art would expect the product of Kawana to have the claimed Vickers hardness ratios of both claims 1 and 2, absent objective evidence to the contrary. See MPEP 2112.
Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Osada et al. (JP 2017-110295). Reference is made to the English machine translation.
Regarding claims 1-2, Osada teaches a paste containing metal nanoparticles with a diameter of 1-100 nm (p. 1, ¶ 1), and are therefore fine particles. The particles are copper (p. 2, ¶ 2). Osada teaches the nanoparticles are composited with a polyethylene oxide compound having 8-200 carbon atoms (p. 2, ¶ 4), the compound having the following formulae (p. 2-3):
(1) W-(OCH2CH2)n-O-CH2-CH(OH)-CH2-S-X,
(2) [W-(OCH2CH2)n-O-CH2-CH(OH)-CH2-S-]dY, or
(3) [W-(OCH2CH2)n-O-CH2-CH(OH)-CH2-S-Ra-]tZ.
W is a C1-C8 alkyl group, n is an integer between 4 and 100, X is a C2-C12 alkyl group, allyl group, aryl group, arylalkyl group, -R1-OH, -R1-NHR2, or -R1-(COR3)m, where R1 is a C1-C4 saturated hydrocarbon group, R2 is a hydrogen atom, a C2-C4 acyl group, a C2-C4 alkoxycarbonyl group, a benzyloxycarbonyl group which may have a C1-C4 alkyl group, a C1-C8 alkoxy group, R3 is a hydroxy group, a C1-C4 alkyl group, a C1-C8 alkoxy group, m is an integer between 1 and 3, Y is a divalent to tetravalent group in which C is directly bonded to S and is a C1-C4 saturated hydrocarbon group, or a group in which 2 or 3 saturated hydrocarbon groups are linked by -O-, -S-, or -NHRb-, where Rb is a C1-C4 saturated hydrocarbon group, d is an integer between 2 and 4, Ra is a C2-C5 alkylcarbonyloxy group, Z is a divalent to hexavalent group in which C is directly bonded to S and is a C2-C6 saturated hydrocarbon group, a group in which 2 or 3 C2-C6 saturated hydrocarbon groups are linked by -O-, -S-, or -NHRc-, or an isocyanuric acid-N-N’-N’’-triethylene group, where Rc is a C1-C4 saturated hydrocarbon, and t is an integer between 2 and 6. This compound is identical to what is claimed.
 Osada teaches the paste is sintered at a temperature of 150°C-350°C (p. 10, ¶ 12). The present invention teaches heating at a temperature of 200-350°C to join (see [0112], Table 1). While Osada does not expressly teach the claimed Vickers hardness ratio, one of ordinary skill in the art would expect a joined semiconductor device made with the sintered copper paste of Osada to have the same Vickers hardness ratio as claimed because a substantially identical paste is heated at a substantially identical temperature for joining, absent objective evidence to the contrary. See MPEP 2112.
Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagata et al. (WO 2015/098658). Reference is made to the English machine translation.
Regarding claims 1-2, Nagata teaches a copper paste for joining semiconductor devices (p. 2, ¶ 2-3). The copper particles in the paste have a particle diameter between 200 nm and 1000 nm (p. 8, ¶ 11) and are therefore fine particles. The copper paste is sintered to effect joining (see p. 1). Nagata also teaches the copper paste is composited with a polyethylene glycol compound having 8-200 carbon atoms (p. 2, ¶ 3). Nagata teaches this compound is selected from compounds having the following formulae (p. 2-3):
(1) W-(OCH2CH2)n-O-CH2-CH(OH)-CH2-S-X,
(2) [W-(OCH2CH2)n-O-CH2-CH(OH)-CH2-S-]dY, or
(3) [W-(OCH2CH2)n-O-CH2-CH(OH)-CH2-S-Ra-]tZ.
W is a C1-C8 alkyl group, n is an integer between 4 and 100, X is a C2-C12 alkyl group, allyl group, aryl group, arylalkyl group, -R1-OH, -R1-NHR2, or -R1-(COR3)m, where R1 is a C1-C4 saturated hydrocarbon group, R2 is a hydrogen atom, a C2-C4 acyl group, a C2-C4 alkoxycarbonyl group, a benzyloxycarbonyl group which may have a C1-C4 alkyl group, a C1-C8 alkoxy group, R3 is a hydroxy group, a C1-C4 alkyl group, a C1-C8 alkoxy group, m is an integer between 1 and 3, Y is a divalent to tetravalent group in which C is directly bonded to S and is a C1-C4 saturated hydrocarbon group, or a group in which 2 or 3 saturated hydrocarbon groups are linked by -O-, -S-, or -NHRb-, where Rb is a C1-C4 saturated hydrocarbon group, d is an integer between 2 and 4, Ra is a C2-C5 alkylcarbonyloxy group, Z is a divalent to hexavalent group in which C is directly bonded to S and is a C2-C6 saturated hydrocarbon group, a group in which 2 or 3 C2-C6 saturated hydrocarbon groups are linked by -O-, -S-, or -NHRc-, or an isocyanuric acid-N-N’-N’’-triethylene group, where Rc is a C1-C4 saturated hydrocarbon, and t is an integer between 2 and 6. This compound is identical to what is claimed.
Nagata teaches the paste is heated at a temperature of 200°C or less to join (p. 3, ¶ 2). The present invention teaches heating at a temperature of 200-350°C to join (see [0112], Table 1). While Nagata does not expressly teach the claimed Vickers hardness ratio, one of ordinary skill in the art would expect a joined semiconductor device made with the sintered copper paste of Nagata to have the same Vickers hardness ratio as claimed because a substantially identical paste is heated at a substantially identical temperature for joining, absent objective evidence to the contrary. See MPEP 2112.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOBEI WANG whose telephone number is (571)270-5705.  The examiner can normally be reached on M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOBEI WANG/Primary Examiner, Art Unit 1784